                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AVAYA INC.,                                      Case No. 19-cv-00565-SI
                                   8                    Plaintiff,
                                                                                          ORDER RE: PLAINTIFF'S
                                   9              v.                                      ADMINSTRATIVE MOTION TO SEAL
                                  10     RAYMOND BRADLEY PEARCE, et al.,                  Re: Dkt. No. 128
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On October 4, 2019, plaintiff filed an administrative motion to file under seal a number of

                                  14   exhibits in support of plaintiff’s supplemental opposition to defendants’ motions to dismiss. Dkt.

                                  15   No. 128. All of the exhibits have been designated as “Highly Confidential – Attorneys’ Eyes Only”

                                  16   by the DBSI defendants.1 Pursuant to Civil Local Rule 79-5(e)(1), “[w]ithin 4 days of the filing of

                                  17   the Administrative Motion to File Under Seal, the Designating Party must file a declaration as

                                  18   required by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.”

                                  19   The DBSI defendants have not filed the required declaration.

                                  20          The Court directs the DBSI defendants to file a declaration no later than October 17, 2019,

                                  21   demonstrating why the exhibits or portions of exhibits should be filed under seal. Where a party

                                  22   seeks to seal documents attached to a non-dispositive motion, a showing of “good cause” under

                                  23   Federal Rule of Civil Procedure 26(c) is required. Kamakana v. City & County of Honolulu, 447

                                  24   F.3d 1172, 1179-80 (9th Cir. 2006); see also Fed. R. Civ. P. 26(c). To show good cause, the moving

                                  25   party must make a “particularized showing” that “specific harm or prejudice will result if the

                                  26   information is disclosed.” Kamakana, 447 F.3d at 1179-80. “Reference to a stipulation or protective

                                  27
                                              1
                                  28              The DBSI defendants are defendants Jason Hines, DBSI LLC, and US Voice & Data,
                                       LLC.
                                   1   order that allows a party to designate certain documents as confidential is not sufficient to establish

                                   2   that a document, or portions thereof, are sealable.” Civ. L.R. 79-5(d)(1)(A). In addition, all requests

                                   3   to file under seal “must be narrowly tailored,” such that only sealable information is sought to be

                                   4   redacted from public access. Civ. L.R. 79-5(b).

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: October 15, 2019                       ______________________________________
                                                                                       SUSAN ILLSTON
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
